Brady, J.:
I concur in the result.
Barrett, J.:
I am in favor of a new trial upon the ground that the testimony which was excluded tended to make out a valid defense; but I am not prepared to say that the repeal of the resolution conferring upon the justice the power to make such appointments amounted, vpso facto, to a removal of the plaintiffs. Upon this and the other questions discussed, I prefer to reserve my judgment until the evidence is fully before us.
Judgment reversed; new trial ordered; costs to abide the event.